--------------------------------------------------------------------------------

Exhibit 10.2



EXECUTION VERSION


REAFFIRMATION AND AMENDMENT AGREEMENT


THIS REAFFIRMATION AND AMENDMENT AGREEMENT, dated as of June 29, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among STAMPS.COM INC., a Delaware
corporation (the “Borrower”), the Subsidiaries of the Borrower identified on the
signature pages hereto, as guarantors (collectively, the “Subsidiary Guarantors”
and each, individually, a “Subsidiary Guarantor” and the Borrower together with
the Subsidiary Guarantors, the “Credit Parties” and each, a “Credit Party”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the lenders from time to time party to the New Credit
Agreement referenced below (in such capacity, the “Administrative Agent”).
 
Statement of Purpose
 
WHEREAS, the Borrower, certain financial institutions party thereto, as lenders,
and Wells Fargo Bank, National Association, as administrative agent, are parties
to that certain Credit Agreement dated as of November 18, 2015 (as previously
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”);
 
WHEREAS, the Borrower, each lender from time to time a party thereto
(collectively, the “Lenders” and each, individually, a “Lender”) and the
Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “New Credit Agreement”) which by its
terms amends and restates, but does not novate, the terms of the Existing Credit
Agreement;
 
WHEREAS, each of the Credit Parties is party to one or more of the following:
(a) that certain Guaranty Agreement, dated as of November 18, 2015 (as
previously amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Guaranty Agreement”), (b) that certain Collateral Agreement,
dated as of November 18, 2015 (as previously amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Collateral Agreement”) and (c)
that certain Collateral Assignment of Material Contracts, dated as of November
18, 2015 (as previously amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Assignment”); and
 
WHEREAS, the Administrative Agent and the Lenders have requested that each
Credit Party execute and deliver this Agreement to confirm (a) that the Guaranty
Agreement, the Collateral Agreement, the Assignment and each of the other Loan
Documents to which it is a party remains in full force and effect, as amended
and supplemented by this Agreement, (b) the validity of the Liens and
assignments granted pursuant to the Collateral Agreement, the Assignment and
each of the other Loan Documents to which it is a party and (c) that the
Collateral Agreement, the Assignment, each of the other Loan Documents to which
it is a party and such Liens and assignments support and secure, and will
continue to support and secure, the Secured Obligations under the New Credit
Agreement.  Each Credit Party has agreed to execute and deliver this Agreement
pursuant to the terms hereof.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1         Definitions.  Except as otherwise provided herein, all
capitalized undefined terms used in this Agreement (including, without
limitation, in the introductory paragraph and the statement of purpose hereto)
shall have the meanings assigned thereto in the New Credit Agreement or, to the
extent not defined in the New Credit Agreement, in the applicable Security
Document.



--------------------------------------------------------------------------------

SECTION 2          Reaffirmation of Security Documents.  The Borrower and each
other Credit Party hereby (a) acknowledges and consents to all the terms and
conditions of the New Credit Agreement and this Agreement, (b) reaffirms,
ratifies and confirms its respective payment and performance obligations,
contingent or otherwise, if any, under the Guaranty Agreement, the Collateral
Agreement (as amended and supplemented by this Agreement), the Assignment and
each of the other Loan Documents to which it is a party and (c) reaffirms,
ratifies and confirms that each of the Liens granted in or pursuant to the
Collateral Agreement, the Assignment and each of the other Loan Documents to
which it is a party is valid and subsisting as security for, and continues to
secure, the payment and performance of the Secured Obligations outstanding at
any time under the New Credit Agreement, including, without limitation, all
additional Secured Obligations resulting from or incurred pursuant to the New
Credit Agreement.  Each reference in the Guaranty Agreement, the Collateral
Agreement, the Assignment and each of the other Loan Documents to “Secured
Obligations” shall mean and be a reference to “Secured Obligations” as defined
in the New Credit Agreement.  In furtherance of, but without limiting the
generality of the foregoing, each of the Credit Parties hereby grants and
pledges to the Administrative Agent, for the benefit of itself and the other
Secured Parties, a continuing security interest in, all of such Credit Party’s
right, title and interest in the Collateral (as defined in the Collateral
Agreement) and such Credit Party’s power to transfer rights in such Collateral,
whether now owned or at any time hereafter acquired by such Credit Party or in
which such Credit Party now has or at any time in the future may acquire any
right, title or interest, or the power to transfer rights therein, and wherever
located or deemed located as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations.
 
SECTION 3            Amendments to Collateral Agreement.  The Collateral
Agreement is hereby amended by:
 
(a)          deleting the period at the end of clause (x) in the definition of
“Excluded Property” in the proviso to Section 2.1 (“Grant of Security Interest”)
thereof and replacing it with “; and” and inserting the following new clause
(xi) thereafter:
 
“(xi)          any margin stock (as such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System) and any Equity Interests issued by any Immaterial Subsidiary.”; and
 
(b)        deleting the phrase “any Collateral which, to the knowledge of such
Grantor, constitutes “margin stock” as defined in Regulation U of the Board of
Governors of the Federal Reserve System, excluding such Collateral existing on
the date hereof and replacements or substitutions thereof,” in Section 4.4
(“Required Notifications”) thereof and replacing it with “[reserved]”;
 
(c)          adding the phrase “or Investment Property that is Excluded
Property” after the words “Specified Investment Property” in clause (iv) of
Section 4.4 (“Required Notifications”) thereof; and
 
(d)          adding the phrase “or such items are Excluded Property” immediately
before the period at the end of Section 4.5 (“Delivery Covenants”) thereof; and
 
(e)         adding the phrase “such Grantor shall notify the Administrative
Agent in writing of the location and amount of such Excess Collateral and upon
the request of the Administrative Agent” immediately before the words “such
Grantor shall notify in writing such Person of the Security Interests created
hereby” in clause (c) of Section 4.6 (“Control Covenants; Covenants as to Third
Parties”) thereof.


2

--------------------------------------------------------------------------------

SECTION 4          Replacement of Collateral Agreement Schedules.  Subject to
the terms and conditions hereof, and the effectiveness of this Agreement, each
of the Schedules to the Collateral Agreement are hereby deleted and replaced
with the applicable corresponding Schedules attached hereto as Annex A, which
shall, from and after the effectiveness of this Agreement, constitute the
Schedules to the Collateral Agreement and each Credit Party certifies that each
of the representations and warranties in Section 3 of the Collateral Agreement
are (after giving effect to the replacement of the foregoing schedules) true and
correct on the date hereof as if all references therein to “as of the date
hereof” (or any similar phrase) were deemed to refer to the Closing Date.
 
SECTION 5           Representations and Warranties.  Each Credit Party
represents and warrants to the Administrative Agent and the Lenders as of the
date hereof that each of the representations and warranties contained in the New
Credit Agreement and in the Guaranty Agreement, the Collateral Agreement, the
Assignment and the other Loan Documents to which it is a party shall be true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects, with
the same effect as if made on and as of the date hereof (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects as of such earlier date).
 
SECTION 6          Limited Effect.  Except as amended and supplemented hereby,
the Guaranty Agreement, the Collateral Agreement, the Assignment and each other
Loan Document shall continue to be, and shall remain, in full force and effect. 
This Agreement shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Guaranty
Agreement, the Collateral Agreement, the Assignment or any other Loan Document,
(b) to prejudice any right or rights which the Administrative Agent or any
Lender may now have or may have in the future under or in connection with the
Guaranty Agreement, the Collateral Agreement, the Assignment or the other Loan
Documents or any of the instruments or agreements referred to therein, as the
same may be amended or modified from time to time, or (c) to be a commitment or
any other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, any of its Subsidiaries or any other Person with
respect to any other waiver, amendment, modification or any other change to the
Guaranty Agreement, the Collateral Agreement, the Assignment or the other Loan
Documents or any rights or remedies arising in favor of the Lenders or the
Administrative Agent, or any of them, under or with respect to any such
documents.
 
SECTION 7          Successors and Assigns.  The terms of this Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
parties to this Agreement.
 
SECTION 8          Counterparts; Execution; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9          Governing Law; Jurisdiction; Waiver of Jury Trial.  THIS
AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.  Sections
12.5(b), (c) and (d) and 12.6 of the New Credit Agreement are hereby
incorporated by herein by this reference.
 
SECTION 10          Loan Document.  This Agreement shall be deemed to be a Loan
Document under (and as defined in) the New Credit Agreement for all purposes.
 
[Signature Pages Follow]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
set forth above.




 
STAMPS.COM INC., a Delaware corporation
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer




 
AUCTANE LLC, a Texas limited liability company
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer




 
INTERAPPTIVE, INC., a Missouri corporation
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer




 
PSI SYSTEMS, INC., a California corporation
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer




 
SHIPPINGEASY, INC., a Delaware corporation
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer




 
SHIPPINGEASY GROUP, INC., a Delaware corporation
     
By:

/s/ Jeff Carberry  
Name:
Jeff Carberry  
Title:
Chief Financial Officer



Stamps.com
Reaffirmation Agreement
Signature Page



--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
     
By:

/s/ Aron Solomon

 
Name:
Aron Solomon  
Title:
Senior Vice President



Stamps.com
Reaffirmation Agreement
Signature Page



--------------------------------------------------------------------------------

Annex A


[SCHEDULES TO BE ATTACHED]





--------------------------------------------------------------------------------